FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                          JAN 27 2017

                           FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                        No.    15-10203

              Plaintiff-Appellee,                D.C. No.
                                                 2:13-cr-00148-JAD-GWF-2
 v.                                              District of Nevada,
                                                 Las Vegas
ALEXIS TORRES SIMON,

              Defendant-Appellant.               ORDER



THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.